Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinholster et al. (US 9003579) in view of McHugh et al. (US 20100001140).
Re’ Claim 1. Pinholster discloses A strap device 10 for attaching a bag to a parachute harness, comprising: a webbing portion (shown in Fig. 2) comprising a continuous length of webbing configured to include: a shackle loop 10B disposed about to capture a portion of the shackle; and a plurality of load loops 22 defined in the continuous length of webbing configured for receipt of a portion of an attachment apparatus through one of the load loops, the attachment apparatus being configured to attach to the bag for securing the bag to the parachute harness (The loops in Pinholster are configured to perform the functional limitations of claim 1).
Pinholster does not disclose a shackle configured to be engageable with a ring of the parachute harness.
McHugh teaches a shackle 342 configured to be engageable with a ring of the parachute harness. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the shackle of McHugh in the invention of Pinholster in order to provide a means of a quick release mechanism to disconnect the strap device. 
Re’ Claim 2. Pinholster discloses The strap device of claim 1, wherein the shackle loop comprises a terminal end portion of the webbing that is stitched to a backing portion of the webbing to secure the terminal end portion of the webbing and define the shackle loop (See Fig. 3).
Re’ Claim 3. Pinholster discloses The strap device of claim 2, wherein the plurality of load loops are defined by free portions of the webbing secured by stitching to the backing portion of the webbing (See Fig. 4).
Re’ Claim 4. Pinholster discloses The strap device of claim 3, wherein the plurality of load loops are formed at different positions along the backing portion to provide a plurality of strap lengths defined between the shackle loop and the respective load loops (See Fig. 2).
Re’ Claim 5-6. Pinholster does not specifically disclose The strap device of claim 3, wherein the stitching comprises size E-69 nylon thread having a tensile strength of not less than about 8.5 Ibf (4 kg). wherein the stitching to secure the webbing comprises a box stitch pattern. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use size E-69 nylon thread having a tensile strength of not less than about 8.5 Ibf, or any desired material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case it would be obvious in order to provide a thread or stitch pattern which can withstand the load required without tearing. 
Re’ Claim 7. Pinholster discloses The strap device of claim 5, wherein the stitching to secure the webbing comprises row stitches comprising at least two rows (Fig. 3). 
Re’ Claim 9. Pinholster discloses The strap device of claim 1, wherein the shackle comprises a snap shackle 342 for quick release of a bail of the shackle opposite a ring engaged by the shackle loop.
Re’ Claim 10. The strap device of claim 1, wherein the continuous length of webbing comprises a tensile strength of not less than about 4,000 Ibf (1,814 kg). It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the strap to withstand the desired load, using any desired material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case it would be obvious in order to provide a strap, thread or stitch pattern which can withstand the load required without failure of the strap. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinholster et al. (US 9003579) and McHugh et al. (US 20100001140) and further in view of Isaacs (US 2666926).
Re’ Claim 8. Pinholster and McHugh do not disclose The strap device of claim 1, wherein each of the plurality of load loops comprises inward folded portions of the webbing defined by an outer edge of the webbing in the load loop folded back toward a centerline of the webbing.
Isaacs teaches inward folded portions of the webbing defined by an outer edge of the webbing in the load loop folded back toward a centerline of a webbing. It would be obvious to one of ordinary skill in the art at the time of the invention to use the teaching of Isaacs to fold in corners in the invention of Pinholser in order to as stated in Isaacs provide reinforcement to the tag. 

Claim(s) 11-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (US 20100001140) in view of Pinholster et al. (US 9003579).
Re’ Claim 11. McHugh discloses A parachute rigging system (Fig. 8-9), comprising:
a parachute harness worn by the user (Clearly shown in Figs) adapted to engage a user to secure a parachute to the user, the parachute harness having a plurality of attachment rings (110) on a main lift webbing of the harness;
a plurality of strap devices 122 and straps from shoulder points each a shackle (either double ring attachment means or shackle shown at 342) engaged respective ones of the plurality of attachment rings, and an attachment apparatus having a bag attached thereto. (cargo load 132) 
McHugh does not teach a webbing portion comprising a continuous length of webbing configured to include a shackle loop disposed about to capture a portion of the shackle and a plurality of load loops defined in the continuous length of webbing; an attachment apparatus extending through and captured by one of the load loops; and a bag engaged by the attachment apparatus.
Pinholster discloses A strap device 10 for attaching a bag to a parachute harness, comprising: a webbing portion (shown in Fig. 2) comprising a continuous length of webbing configured to include: a shackle loop 10B disposed about to capture a portion of the shackle; and a plurality of load loops 22 defined in the continuous length of webbing configured for receipt of a portion of an attachment apparatus through one of the load loops, the attachment apparatus being configured to attach to the bag for securing the bag to the parachute harness (The loops in Pinholster are configured to perform the functional limitations of claim 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a strap as disclosed in Pinholster in the invention of McHugh in order to provide a means of shortening or lengthening  the strap connection point of the bag or to allow for multiple attaching apparatuses. 
Re’ Claim 12. Pinholster further teaches The system of claim 11, wherein the shackle loop comprises a terminal end portion of the webbing that is stitched to a backing portion of the webbing to secure the terminal end portion of the webbing and define the shackle loop. (See Fig. 3).
Re’ Claim 13. Pinholster further teaches The system of claim 12, wherein the plurality of load loops are defined by free portions of the webbing secured by stitching to the backing portion of the webbing. (See fig. 4)
Re’ Claim 14. Pinholster further teaches The system of claim 13, wherein the plurality of load loops are formed at different positions along the backing portion to provide a plurality of strap lengths defined between the shackle loop and the respective load loops. (See Fig. 2).
Re’ Claim 15-16. McHugh and Pinholster do not teach The system of claim 14, wherein the stitching comprises size E-69 nylon thread having a tensile strength of not less than about 8.5 pounds wherein the stitching to secure the webbing comprises a box stitch pattern. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use size E-69 nylon thread having a tensile strength of not less than about 8.5 Ibf, or any desired material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case it would be obvious in order to provide a thread or stitch pattern which can withstand the load required without tearing.
Re’ Claim 17. Pinholster further teaches The system of claim 15, wherein the stitching 15 to secure the webbing comprises row stitches comprising at least two rows (Fig. 3).
Re’ Claim 19. Pinholster further teaches The system of claim 11, wherein the shackle comprises a snap shackle 342 for quick release of a bail of the shackle opposite a ring engaged by the shackle loop.
Re’ Claim 20. McHugh and Pinholster do not teach The system of claim 11, wherein the continuous length of webbing comprises a tensile strength of not less than about 4,000 Ibf (1,814 kg). It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the strap to withstand the desired load, using any desired material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case it would be obvious in order to provide a strap, thread or stitch pattern which can withstand the load required without failure of the strap.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (US 20100001140) in view of Pinholster et al. (US 9003579) and further in view of Isaacs (US 2666926).
Re’ Claim 18. McHugh and Pinholster do not disclose The system of claim 11, wherein each of the plurality of load loops comprises inward folded portions of the webbing defined by an outer edge of the webbing in the load loop folded back toward a centerline of the webbing.
Isaacs teaches inward folded portions of the webbing defined by an outer edge of the webbing in the load loop folded back toward a centerline of a webbing. It would be obvious to one of ordinary skill in the art at the time of the invention to use the teaching of Isaacs to fold in corners in the combination of the invention of McHugh and Pinholser in order to as stated in Isaacs provide reinforcement to the tag. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642